

WARRANT NUMBER ____

 
THE SECURITIES REPRESENTED HEREBY AND THE SECURITIES WHICH MAY BE ISSUED UPON
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AND
HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH,
THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND A DAY AFTER THE
LATER OF (I) [insert issuance date of warrants], AND (II) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY. [FOR CANADIAN WARRANT
HOLDERS]
 
WARRANT AGREEMENT
 
WARRANT AGREEMENT (this “Agreement”), dated as of _______ __, 2007, by and
between RxElite Holdings Inc. (the “Company”), and ______________________ (the
“Warrant Holder”).
 
WITNESSETH
 
WHEREAS, the parties have entered into that certain Stock Purchase Agreement,
dated as of January 19, 2007, by and between the Company and the Warrant Holder
(the “Purchase Agreement”); and
 
WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to issue to
the Warrant Holder a warrant (the “Warrant”) to purchase __________ shares of
the Company’s common stock, par value US$.001 per share (the “Common Stock”),
subject to the terms set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
 
1. Warrant; Call. (a) The Company hereby grants to the Warrant Holder, subject
to the terms set forth herein, the right to purchase at any time during the term
commencing on the date hereof and ending at 5:30 p.m., New York time, on the
second (2nd) anniversary of the date hereof (the “Expiration Date”) __________
shares of Common Stock (the “Shares”), at an initial exercise price of US$0.85
per share, subject to adjustment as provided in Section 3 hereof (as in effect
from time to time, the “Exercise Price”).
 

--------------------------------------------------------------------------------


 
(b) Should the closing bid price of one share of the Company’s Common Stock be
or exceed US $2.20 per share for 20 consecutive trading days, then, at the
election of the Company (which shall be made in the form of a notice to the
Warrant Holder), this Warrant shall automatically be exercised. The Warrant
Holder will take all steps necessary to implement the preceding sentence. If
this Warrant shall not be exercised by the Warrant Holder within 5 calendar
days’ after the Company’s notice described in the first sentence of this clause
(b), then this Warrant shall immediately expire and be of no further force and
effect.
 
2. Exercise of Warrant.
 
2.1 Exercise. The Warrant may be exercised by the Warrant Holder, in whole or in
part, by delivering the Notice of Exercise purchase form, attached as Exhibit A
hereto (the “Notice of Exercise”), duly executed by the Warrant Holder to the
Company at its principal office, or at such other office as the Company may
designate, accompanied by payment, in cash or by wire transfer or check payable
to the order of the Company, of the amount obtained by multiplying the number of
Shares designated in the Notice of Exercise by the Exercise Price (the “Purchase
Price”).
 
2.2 Issuance of Certificates. As soon as practicable after the exercise of the
Warrant (in whole or in part) in accordance with Section 2.1 hereof, the
Company, at its expense, shall cause to be issued in the name of and delivered
to the Warrant Holder (i) a certificate or certificates for the number of fully
paid and non-assessable Shares to which the Warrant Holder shall be entitled
upon such exercise and (if applicable) (ii) a new warrant agreement of like
tenor to purchase all of the Shares that may be purchased pursuant to the
portion, if any, of the Warrant not exercised by the Warrant Holder. The Warrant
Holder shall for all purposes be deemed to have become the holder of record of
such Shares on the date on which the Notice of Exercise and payment of the
Purchase Price in accordance with Section 2.1 hereof were delivered and made,
respectively, irrespective of the date of delivery of such certificate or
certificates, except that if the date of such delivery, notice and payment is a
date when the stock transfer books of the Company are closed, such person shall
be deemed to have become the holder of record of such Shares at the close of
business on the next succeeding date on which the stock transfer books are open.
 
3. Adjustments.
 
3.1 Stock Splits, Stock Dividends and Combinations. If the Company at any time
subdivides the outstanding shares of the Common Stock or issues a stock dividend
(in Common Stock) on the outstanding shares of the Common Stock, the Exercise
Price in effect immediately prior to such subdivision or the issuance of such
stock dividend shall be proportionately decreased, and the number of Shares
subject hereto shall be proportionately increased, and if the Company at any
time combines (by reverse stock split or otherwise) the outstanding shares of
Common Stock, the Exercise Price in effect immediately prior to such combination
shall be proportionately increased, and the number of Shares subject hereto
shall be proportionately decreased, effective at the close of business on the
date of such subdivision, stock dividend or combination, as the case may be.
 
3.2 Merger or Consolidation. In the case of any consolidation of the Company
with, or merger of the Company with or into another entity (other than a
consolidation or merger which does not result in any reclassification or change
of the outstanding capital stock of the Company), the entity formed by such
consolidation or merger shall execute and deliver to the Warrant Holder a
supplemental warrant agreement providing that the Warrant Holder of the Warrant
then outstanding or to be outstanding shall have the right thereafter (until the
expiration of such Warrant) to receive, upon exercise of such Warrant, the kind
and amount of shares of capital stock and other securities and property
receivable upon such consolidation or merger by a holder of the number of Shares
for which such Warrant might have been exercised immediately prior to such
consolidation or merger. Such supplemental warrant agreement shall provide for
adjustments which shall be identical to the adjustments provided in Section 3.1
hereof. This Section 3.2 shall similarly apply to successive consolidations or
mergers.
 
-2-

--------------------------------------------------------------------------------


 
3.3. Certificate as to Adjustments. Upon the occurrence of each adjustment or
readjustment of the Exercise Price pursuant to this Section 3, the Company, at
its expense, shall promptly compute such adjustment or readjustment of the
Exercise Price in accordance with the terms hereof and furnish to each Holder of
a Warrant a certificate setting forth such adjustment or readjustment and
showing in detail the facts upon which such adjustment or readjustment is based,
including a statement of (i) the Exercise Price in effect immediately prior to
such adjustment or readjustment and (ii) the number of shares of Common Stock
and the amount, if any, of other securities or property that at the time would
be received upon the exercise of the Warrant. The Company shall, upon the
written request at any time of any Holder of a Warrant, furnish or cause to be
furnished to such Holder a like certificate setting forth (x) all adjustments
and readjustments of the Exercise Price since the Original Issue Date and (y)
the Exercise Price then in effect.
 
4. Transfers.
 
4.1 General. Warrant Holder hereby acknowledges and agrees that the sale,
transfer, assignment or pledge of this Warrant and the Shares shall be governed
by the Purchase Agreement.
 
4.2 Warrant Register. The Company will maintain a register containing the names
and addresses of the Warrant Holders of the Warrant. Until any transfer of
Warrant in accordance with the Purchase Agreement is reflected in the warrant
register, the Company may treat the Warrant Holder as the absolute owner hereof
for all purposes. Any Warrant Holder may change such Warrant Holder’s address as
shown on the warrant register by written notice to the Company requesting such
change.
 
5. No Fractional Shares. Any adjustment in the number of Shares purchasable
hereunder shall be rounded to the nearest whole share.
 
6. Covenants as to the Shares. The Company covenants and agrees that the Shares
issuable upon exercise of the Warrant, will, upon issuance in accordance with
the terms hereof, be duly and validly issued and outstanding, fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and free from all taxes, liens and charges with respect to the issuance thereof
imposed by or through the Company; provided, however, that the Company shall not
be required to pay any tax that may be payable in respect of any transfer
involved in the issuance and delivery of any certificates in respect of such
shares in a name other than that of the Warrant Holder and the Company shall not
be required to issue or deliver such certificates unless or until the person(s)
requesting the issuance thereof shall have paid to the Company the amount of
such tax or it shall be established to the satisfaction of the Company that such
tax has been paid. The Company further covenants and agrees that the Company
will at all times have authorized and reserved, free from preemptive rights
imposed by or through the Company, a sufficient number of shares of Common Stock
to provide for the exercise of the rights represented under this Agreement.
 
-3-

--------------------------------------------------------------------------------


 
7. Legend. Any certificate evidencing the Shares issuable upon exercise hereof
will bear the legend set forth in the Purchase Agreement.
 
8. Rights Applicable to the Warrant Shares. The parties hereby acknowledge and
agree that the Shares, when issued in accordance with the terms hereof, shall be
“Registrable Securities” pursuant to the Registration Rights Agreement (as such
term is defined in the Purchase Agreement).
 
9. Dividends and Other Distributions. In the event that the Company shall, at
any time prior to the exercise of all Warrants, declare a dividend (other than a
dividend consisting solely of shares of Common Stock) or otherwise distribute to
its stockholders any assets, properties, rights, evidence of indebtedness,
securities (other than shares of Common Stock), whether issued by the Company or
by another person, or any other thing of value, the Company shall give the
Warrant Holder 10 calendar days’ prior written notice of such proposed dividend
or distribution. 
 
10. Miscellaneous.
 
10.1 Waivers and Amendments. This Agreement or any provisions hereof may be
changed, waived, discharged or terminated only by a statement in writing signed
by the Company and by the Warrant Holder.
 
10.2 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Idaho, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of Boise, Idaho. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Boise, Idaho for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
-4-

--------------------------------------------------------------------------------


 
10.3 Notices. All notices and other communications hereunder shall be made in
accordance with the Purchase Agreement.
 
10.4 Headings. The headings in this Agreement are for convenience of reference
only, and shall not limit or otherwise affect the terms hereof.
 
10.5 Closing of Books. The Company will at no time close its transfer books
against the transfer of any Shares issued or issuable upon the exercise of the
Warrant in a manner that interferes with the timely exercise of the Warrant.
 
10.6 No Rights or Liabilities as a Stockholder. This Agreement shall not entitle
the Warrant Holder hereof to any voting rights or other rights as a stockholder
of the Company with respect to the Shares prior to the exercise of the Warrant.
No provision of this Agreement, in the absence of affirmative action by the
Warrant Holder to purchase the Shares, and no mere enumeration herein of the
rights or privileges of the Warrant Holder, shall give rise to any liability of
such Holder for the Exercise Price or as a stockholder of the Company, whether
such liability is asserted by the Company or by creditors of the Company.
 
10.7 Successors. All the covenants and provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns and transferees.
 
11.8 Severability. If any provision of this Agreement shall be held to be
invalid and unenforceable, such invalidity or unenforceability shall not affect
any other provision of this Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

-5-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.




RxELITE HOLDINGS INC.




By: ____________________________________       
Name:
Title:




________________________________________
(name of Warrant Holder)






By: ______________________________________
             Name:
Title:




-6-

--------------------------------------------------------------------------------



EXHIBIT A
 
NOTICE OF EXERCISE
 
(To be signed only on exercise of Warrant)
 
Dated:________________________
 
To: RxElite Holdings Inc.
 
The undersigned, pursuant to the provisions set forth in the attached Warrant
Agreement, hereby irrevocably elects to:
 
purchase _____ shares of Common Stock covered by such Warrant Agreement and
herewith makes a cash payment of US$_____________, representing the full
purchase price for such shares at the price per share provided for in such
Warrant Agreement.
 
Please issue a certificate or certificates representing such shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.
 
Signature:___________________________
 
Name (print):________________________
 
Title (if applicable):____________________
 
Company (if applicable):_________________
 

--------------------------------------------------------------------------------





